PER CURIAM.
Appellee’s sentence is reversed. Appellee acknowledges that it was error to sentence him to 15 years adult probation on an open plea to the charge of trafficking in cocaine. On remand, the trial court may impose any sentence or disposition that it could have validly considered initially, which may include either the statutory mandatory minimum prison sentence, a youthful offender sentence, or a juvenile sanction if Appellee is otherwise eligible.
GUNTHER, C.J., and GLICKSTEIN and STONE, JJ., concur.